DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Oath/Declaration
2.     The oath/declaration filed on 01/08/2020 is acceptable.
                                                               Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                          Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 08/13/2020.
                                Examiner’s Statement of Reasons for Allowance
5.     Claims 1-20 are allowed.
6.     The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches an organic light emitting diode display substrate, comprising the first data line disposed on a side of the first capacitor plate away from the base substrate; and wherein the organic light emitting diode display substrate further comprises a first shielding portion at least partially disposed between the second capacitor plate and the first data line, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-16 are directly or indirectly depend on the independent claim 1.
         None of the prior art teaches a method of manufacturing an organic light emitting diode display substrate, comprising wherein, the second capacitor plate, the first capacitor plate and the first data line are sequentially disposed sequentially in a direction away from the base substrate; and wherein the method further comprises forming a first shielding portion, wherein the first shielding portion is disposed at least partially between the second capacitor plate and the first data line, in combinations with the other steps as cited in the independent claim 17.
        Claims 18-20 are directly depend on the independent claim 17.
                                                Cited Prior Arts
7.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kurashina et al. (U.S. Publication No. 2004/0135952 A1 and LEE et al. (U.S. Publication No. 2019/0051669 A1). 
                                                   Conclusion
8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/PHUC T DANG/Primary Examiner, Art Unit 2892